Case 2:20-cv-13003-BAF-DRG ECF No. 7, PageID.1131 Filed 02/17/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

THE BROWN JUG, INC.,

       Plaintiff,                                              Civil Action No. 20-CV-13003

vs.                                                            HON. BERNARD A. FRIEDMAN

THE CINCINNATI INSURANCE CO.,

      Defendant.
________________________________/

          ORDER DENYING DEFENDANT’S MOTION TO DISMISS AS MOOT

               This matter is presently before the Court on defendant’s motion to dismiss [docket

entry 4]. Defendant filed the instant motion on January 11, 2021, and plaintiff subsequently filed

an amended complaint on February 1, 2021 [docket entry 6]. Federal Rule of Civil Procedure

15(a)(1) provides that

               [a] party may amend its pleading once as a matter of course within:

                         (A) 21 days after serving it, or

                         (B) if the pleading is one to which a responsive pleading is
                         required, 21 days after service of a responsive pleading or 21
                         days after service of a motion under Rule 12(b), (e), or (f),
                         whichever is earlier.

Because plaintiff filed its amended pleading within twenty-one days after service of defendant’s

motion to dismiss under Rule 12(b)(6), plaintiff’s amended complaint was permissibly filed. Thus,

defendant’s motion to dismiss is moot as it is directed to a now superseded pleading. Accordingly,



               IT IS ORDERED that defendant’s motion to dismiss is denied as moot.



                                                s/Bernard A. Friedman
                                                BERNARD A. FRIEDMAN
Dated: February 17, 2021                        SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
